DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 5-7, 9, 12-18, 20, 24, 26, 28, 29, 31amd 41 and the species of pharmaceutically active compound as liraglutide in the reply filed on April 26, 2021 is acknowledged. Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 42, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Therefore, the restriction requirement/election as set forth in the Office action mailed on February 8, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Status of Claims 
Claims 1, 5-7, 9, 12-18, 20, 24, 26, 28, 29, 31, 41 and 42 are pending and under examination.
Priority
Applicant’s claim for the benefit under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) of prior-filed application US 62/653,951 that was filed April 6, 2018 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted October 11, 2019 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: The sequence identifiers preceded by SEQ ID NO: disclosed in the specification filed December 10, 2020 utilized to reference the unbranched amino acid sequence of four or more amino acids in paragraphs [0011, 0058, 0059, 0079, 0096 and 0097] do not correspond to the sequence listing. For example, paragraph [0059] refers to the sequence RRRRRRRLLLLLLLEEEEEEE as SEQ ID NO: 7, however SEQ ID NO: 7 in the sequence listing filed December 10, 2020 is EEEEELLLLLRRRRR. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 20, 24, 26, 28, 31 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
Claim 12 recites the limitation "wherein each of B, U and W comprises equal number (3 each) of amino acids". Claim 12 is indefinite because it unclear whether the text in parenthesis is intended to be a claim limitation or exemplary of the meaning of "equal number". Parenthesis in claim construction are typically utilized to avoid confusion with other numbers or reference characters which may be in claims. See MPEP 608.01(m).
Claim 13 recites the limitation "the peptide of formula I’ or I" in line 1. There is insufficient antecedent basis for this limitation in the claim because there is no earlier recitation of a "peptide of formula I".
Claims 13 recites the limitations “RRRRRRRLLLLLLLEEEEEEE (SEQ ID NO:7), EEEEELLLLLRRRRR (SEQ ID NO:8), RRRLLLEEELLLRRR (SEQ ID NO: 15), or RRRRRLLLLLDDDDD (SEQ ID NO:9)” in lines 5 and 6. Claim 13 is indefinite because the sequence identifiers that identify the sequences listed in the sequence listing filed December 10, 2020, do not correspond. For example, the sequence identified as SEQ ID NO: 15 in the sequence listing is RRRRRRREEEEEEE not RRRLLLEEELLLRRR as claimed.
Claim 20 recites the limitation "the compound of formula I’" in line 2. There is insufficient antecedent basis for this limitation in the claim because there is no prior recitation of a "a compound of formula I’". For the purpose of examination, the limitation will be interpreted as referencing "the peptide of formula I", however, the instant rejection will remain pending until the rejection is obviated by amendment or persuasive argument.
Claim 24 recites the limitation "the peptide" in line 2. There is insufficient antecedent basis for this limitation in the claim because there are multiple peptides previously recited (i.e., 
Claim 31 recites the limitation "B’" in lines 4, 10 and 12. There is insufficient antecedent basis for this limitation in the claim because the limitation is not previously recited and it unclear what the limitation is referencing.
Claim 41 recites the limitation "the peptide’" in line 2. There is insufficient antecedent basis for this limitation in the claim because there are multiple peptides previously recited (i.e., the peptide of formula I’ in lines 1 and 12 of claim 31, the peptide comprising at least 75% acidic amino acids in lines 4-6 of claim 31, the peptide having 75% basic amino acids in lines 5 and7 of claim 31, the peptide comprising neutral amino acids in line 8 of claim 31, the variable B or the variable W as recited in claim 1) and it unclear whether the limitation is referencing one of the peptides, more than one of the peptides or all of the peptides. In other words, it is unclear which peptide the limitation is referencing, so the claim as a how is indefinite.
Claims 41 recites the limitations “RRRRRRRLLLLLLLEEEEEEE (SEQ ID NO:7), EEEEELLLLLRRRRR (SEQ ID NO:8), RRRLLLEEELLLRRR (SEQ ID NO: 15), or RRRRRLLLLLDDDDD (SEQ ID NO:9)” in lines 5 and 6. Claim 41 is indefinite because the sequence identifiers that identify the sequences listed in the sequence listing filed December 10, 
Allowable Subject Matter
Claim 1, 5-7, 9, 14-18, 29 and 42 are allowed. The following is a statement of reasons for the indication of allowable subject matter is because although the prior art is replete with pharmaceutically acceptable compounds having a log P value of less than 4, the prior art do not teach or suggest combining the compounds having a log P value of less than 4 with peptides with the core sequence B-U-W as defined in formula I’ wherein B, U and W independently comprise 2 to 9 amino acids, B and W are peptides comprising at least 75% acidic or basic amino acids provided that when B is a peptide comprising at least 75% acidic amino acids, W is a peptide comprising at least 75% basic amino acids or vice versa. 
Conclusion
Claim 1, 5-7, 9, 14-18, 29 and 42 are allowed. Claims 12, 13, 20, 24, 26, 28, 31 and 41 are not allowed. The specification is objected to.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658



/LIANKO G GARYU/            Primary Examiner, Art Unit 1658